DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5/17/2021. As directed by the amendment: claims 1 and 8 has been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-2 and 6-28 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the opening in the first interrupted elongate rib being offset from the opening in the second interrupted elongate rib adjacent to the first interrupted elongate rib”, however it is unclear what the Applicant is attempting to claim. Is the opening in the first interrupted elongate rib adjacent to the first interrupted elongate rib or is the offset adjacent to the first interrupted elongate rib, or is it something else? For purposes of examination, the Examiner will interpret the claim as being the opening in the first interrupted elongate rib adjacent to the first interrupted elongate rib.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelin et al. (US Publication 2007/0179439 A1). Refer to figure below when “See Image 1” mentioned.Image 1:

    PNG
    media_image1.png
    280
    600
    media_image1.png
    Greyscale

Regarding claim 1, Vogelin discloses a valve system (2, 6, 7) connectable to a container (1) of a breastmilk expression system (Fig. 1) comprising: 
an inner valve member (6, 7, 23) through which a media can flow into the container (Claim 18); and
an outer member (2) connected to the inner valve member (Figs. 1-2), the outer member including a spill-reducing tortuous path (22), the spill-reducing tortuous path including means for reducing flow rate (22), 
wherein the means for reducing flow rate includes a first interrupted elongate rib (See Image 1) having an opening (See Image 1) in the first interrupted elongate rib and a second interrupted elongate (See Image 1) spaced from the first interrupted elongate rib and having an opening (See Image 1) in the second interrupted elongate rib, the opening in the first interrupted elongate rib being offset from the opening in the second interrupted elongate rib (Fig. 3) adjacent to the first interrupted elongate rib (Fig. 3), and 
wherein the outer member is directly visible from an exterior of the breastmilk expression system when the breastmilk expression system is assembled (Fig. 1), and the outer member includes a first end (21) and a second end (20) disposed opposite to the first end (Fig. 3), the first end adapted to be removably attached to a conduit (Figs. 1-2) and the second end adapted to be attached to a container (Figs. 1-2).  
Regarding claim 2, Vogelin discloses the valve system of claim 1, the spill-reducing tortuous path at least partially defined by the container (Container was not positively claimed and is being interpreted as a functional limitation, therefore the spill-reducing path is perfectly capable of being at least partially defined by the container).  
Regarding claim 6, Vogelin discloses the valve system of claim 1, wherein the means for reducing flow rate includes an airpath (See Image 1) for venting.  
Regarding claim 7, Vogelin discloses the valve system of claim 1, wherein the means for reducing flow rate includes a neck member (20) that extends from the inner valve member (Figs. 1-3).  
Regarding claim 8, Vogelin discloses the valve system of claim 7, wherein the means for reducing flow rate includes the first interrupted elongate rib and the second interrupted rib spaced from the first interrupted elongate rib by a channel (Fig. 3, See Image 1).  
Regarding claim 27, Vogelin discloses the breastmilk expression system (Fig. 1) having a valve system (2, 6, 7) connectable to a container (1) as set forth in claim 1 (See above), further comprising a conduit (31) configured for connection to the valve system (Figs. 1-2), and a breastshield (30) configured for connection to the conduit (Figs. 1-2).  
Regarding claim 28, Vogelin discloses the breastmilk expression system of claim 27, the valve system further defined by the outer member sufficiently sized to form a visible, substantially continuous connection between the conduit and the container (Figs. 1-2), the outer member being externally accessible and configured to connect to both the conduit and the container (Figs. 1-2).
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on pages 8-9, that Vogelin does not teach “openings in the first and second interrupted elongate ribs”, the Examiner respectfully disagrees. The broadest reasonable interpretation of an opening in a rib only requires that a portion of the rib that starts with the rib, has an opening, and ends with the rib, therefore the continuity of the rib is interrupted, and the opening is in the rib. Referring to Fig. 3 of Vogelin, if you begin at one end of the rib and follow it around threaded attachment 20 and arrive at the other end of the rib, this path defines a portion of the rib which begins with the rib, has an interruption/opening and ends with the rib, therefore the interruption/opening is in the rib. Applicant further argues that the openings are not offset from each other, which the Examiner respectfully disagrees. The claims do not state what the openings are offset relative to. The openings of Vogelin include the configuration in which the openings run parallel to one another and are therefore offset to each other.
In response to applicant's arguments, on page 9, that Vogelin does not teach the first end of the outer member is adapted to be removably attached to conduit, the Examiner respectfully disagrees. Receiver opening 25 of the connector piece 21/first end of the outer member receives a coupler 31/conduit, therefore Vogelin teaches the first end of the outer member/connector piece 21 is adapted to be removably attached to conduit/coupler 31, as clearly shown in Figs. 1-2 of Vogelin.
In the interest of compact prosecution, Examiner notes that the first and second interrupted elongate ribs from the present application distinguish from the alleged first and second interrupted ribs from the prior art, however further clarifying language is required. Because the first and second interrupted ribs from the prior art are located interior relative to the outer member, the Examiner suggests amending the claims to clarify the location of the ribs relative to the outer member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG-VAN N TRINH/Examiner, Art Unit 3783      

/BRANDY S LEE/Primary Examiner, Art Unit 3783